Citation Nr: 0615737	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  91-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
injury to the lumbar spine with residual low back strain, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
injury to the right elbow with residual degenerative changes, 
currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1982.  

The Board of Veterans' Appeals (Board) remanded this case in 
December 2003 to the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO) for 
additional development.  The case is again before the Board 
for adjudication.  

The veteran has had personal hearings with the Board in 
February 1994, October 1997, and February 2001 and with a 
Hearing Officer at the RO in February 1997.  In April 2006, 
the Board denied the veteran's request for a new personal 
hearing before a member of the Board other than the 
undersigned because the veteran failed to show personal bias 
or prejudice in the prior Board hearings.  The Board 
recognizes that the veteran requested an additional hearing 
at the RO in a May 2006 letter.  Under 38 C.F.R. § 20.700 
(2005), the veteran is entitled to a hearing on appeal, which 
he has had.  However, if it is the veteran's desire to 
request another hearing before RO personnel on remand, he may 
direct that request to the RO having jurisdiction in his 
appeal.  

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A March 2004 letter sent to the veteran by VA notifies the 
veteran of the evidence needed to substantiate a claim for 
service connection but does not notify him of the evidence 
necessary to substantiate a claim for an increased rating and 
a total disability rating.  This means that there is no 
notice on file of the evidentiary requirements for 
substantiating the issues on appeal.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is provided notification 
of any additional evidence to be provided 
by VA and of evidence that must be 
provided by the veteran, as well as 
notification of the evidentiary 
requirements for substantiating his 
claims for increased evaluations for 
service-connected post-traumatic injury 
to the lumbar spine with residual low 
back strain and post-traumatic injury to 
the right elbow with residual 
degenerative changes and his claim for a 
total disability rating based on 
individual unemployability due to 
service-connected disability.  

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded, including 
medical evidence referred to by the veteran in his May 2006 
letter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ON APPEAL 
SINCE 1991.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
MARK J. SWIATEK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



